Moore, J.
( dissenting). This action is brought to recover damages for injuries received by plaintiff, a married woman, who claims she was violently thrown forward and down while a passenger, because of the negligent stopping of the car by the motorman. At the conclusion of the testimony the trial judge directed a verdict in favor of defendant.
The only question necessary to discuss is whether the case should be decided as a matter of law, or whether, as plaintiff claims, it should have been submitted to the jury.
The plaintiff, with her husband and a friend, took a car going south on Oakland avenue at Chandler avenue. *111There are two tracks on Oakland avenue. Cars going toward the city use the west track, and cars going out to the city limits use the east track. The car they took was a closed car with seats running across it, and an aisle along the right-hand side of the car to one facing the front. There were no straps or anything to hang to above that aisle in that car.
Plaintiff’s account of the accident is as follows:
“ There are two tracks on Oakland avenue. Cars going toward the city use the west track, and cars going out to the limits use the east track. The car we took was a closed car with seats running across it, and the aisle on one side. The aisle was on the right-hand side of the car to one facing the front, going toward the city. There were no straps or anything to hang to above that aisle in that car. When my husband pushed me through the door, I saw but one vacant seat, and I told my friend to take that; I was more used to the cars than she was. * * * After inviting her to take that seat, I tried to work forward from the side door. * * * I worked toward the front and took hold of the back of the front seat facing the motorman, and somebody made room for me on the end of the seat, and I was trying to turn around so that I could sit down. I intended to sit on the seat that faces the motorman, the one looking south. I had my hand on the back of that seat. Just as I was turning around, before I had a chance to turn around and sit down, the car stopped so suddenly it broke my hold and threw me forward and struck me right there in that breast (indicating) against the corner of the front seat where you sit with your back toward the motorman, I struck against the corner nearest the door, and that hit me right under the left breast, and then I bounced back, and it struck me down at the lower part of the spine. The seat back of me, the one I was intending to sif in, struck my spine. Then I went down on the floor, and I tried to save myself and sprained my right thumb. I could not have had my hand on the seat long before I fell. It was just as soon as I could get hold of it after I got into the car, but the car was shaking so I could not balance myself, and I took hold of that to hold myself from falling.
“Q. Was the car in that rocking position from the time you got into it ?
*112“A. The car seemed to be going so fast I could hardly keep myself on my feet, and I reached and got hold of the back of that seat. When I fell I fell right between those seats where I was going to sit.”
Part of the cross-examination is as follows:
“Q. You got on the car all right F
“A. Yes, sir; with the assistance of my husband.
'‘Q. And the accident happened when you got on the car all right ?
“A. It happened when it stopped at Clay. I got up the steps all right. I say it stopped at Clay.
“Q. Do you know what made it jerk ?
“A. Going so fast and stopping so suddenly.
“Q. Did you see the motorman stopping it suddenly ?
“A. I did not look at the motorman; I knew the car stopped suddenly.
“Q. You do not know what made it; you did not run into anything ?
“A. No, sir; he had run up there where it was going to stop, and he did not slow up, and in fact going so fast he could not stop anyway. I did not fall before I got hold of the seat. I had hold of it a few seconds, and when it stopped it broke my hold and threw me forward. * # *
“Q. And did any one else lose their balance ?
“A. I have been told.
“Q. Never mind, did you see any one ?
“A. Yes, sir; I saw them staggering. I did not see them fall. My husband did not fall. He was against the back of the seat my friend was in.”
Another witness testified, in part, as follows:
tc We walked up to Chandler to get a seat. I got on the car first and walked towards the front, and there was only one seat, and I wanted Mrs. Ottinger to sit down, and she said, ‘No, you sit down,’ and I sat down, and she was holding on to the front of that seat, and someone made room, but she was holding on, and as she went to swing herself around, as near as I can remember it, the sudden stopping of the car broke her hold loose from the back of this seat, and she hit the seat against the front end of the car, and she arose, and it threw her against the seat she intended to sit on and down onto the floor, and onto her hand, which doubled up something like that (illustrating). *113* * * At the time she fell I had a very good brace, for I was seated and had my hand on that seat in front of me. I moved in my seat and struck my knees. It gave me quite a shaking; but, owing to my brace with my left hand, I could not have fallen out.”
There was other testimony to the same effect, and that it was a short block to Olay street from Chandler, and that there were a number of people at Olay street to get on, who could easily be seen from Chandler avenue.
There was testimony that there was no emergency calling for the sudden stoppage of the car, and that its stoppage was caused by the application of the brake by the motorman.
It will be observed that the accident was not caused by starting the car after plaintiff had boarded it, and before she could get a seat; but it was caused by its abrupt and sudden stoppage.
In Howell v. Railway Co., 136 Mich. 432 (99 N. W. 406), Justice Hooker, speaking for the court, said:
“ The defendant owed to its passengers a high degree of diligence and care in transporting them, and that involved the character of the rolling stock. It is not to be expected that a passenger can easily prove the exact particular in which the locomotive which draws his train is defective, or where the bridge which gives way with the train was weak, or the exact particular in which the company is wanting in diligence to prevent or avert a catastrophe. Therefore, in such cases, the circumstances of the accident may sometimes justify an inference of negligence. This was a question which it was proper for the court to leave to the jury, under the circumstances shown.
“ The same may be said of the competency and conduct of the motorman. There was testimony tending to show that the motorman did not know that he could stop the car by reversing the motor; that his tutelage had been brief; and, although there was proof showing the opposite, the question was one for the jury. Again, there was testimony tending to show that he did not turn off the current, and that he lost his judgment and did not know what to do in *114the emergency. The passenger is entitled to reasonable protection against all of these dangers, and it is not necessarily a defense that the motorman was confronted by an imminent and unexpected danger, whereby he lost his usual ability to control the car. While proper allowance should be made for such conditions, it is the duty of those who run cars and trains to put them in charge of competent men, and a reasonable degree of presence of mind may be an essential to competency.”
In Beattie v. Railway, 158 Mich. 243 (122 N. W. 557), Justice McAlvay, speaking for the court, said:
“The degree of care required to be exercised by carriers of passengers upon steam railways in securing the safety of passengers entering or alighting is ‘ the highest care, or the care which a very prudent person would have used under the circumstances.’ This rule is also applicable to street cars.
“ It is the duty of the street car to stop for the purpose of taking on or letting off passengers.
“ ‘ The time of stoppage must be such as to enable the passenger attempting to get on or off to reach a place of safety, either on the street, or in the car, before it is started.’ 6 Gyc. pp. 611, 615, 616, and cases cited.
“ See, also, Selby v. Railway, 141 Mich. 112 (104 N. W. 376); Burke v. Electric Co., 147 Mich. 172 (110 N. W. 524). The carrier is liable for injuries to a passenger caused by a disregard of this duty. We find no authority to the contrary.”
It is a matter of common knowledge that a modern street car driven with its electric motor, and equipped with its air brake, is much more easily controlled than the cars which were drawn by horses and mules and equipped with a hand brake. The cars are made to carry the middle aged and the clumsy as well as the young and agile, and they have a right to board them, and, if in the exercise of due care, to be carried safely. We do not think it can be said as a matter of law that a passenger who is compelled to stand because there are not sufficient seats, and has hold of the back of a seat and is thrown violently forward against another seat by the sudden application of the *115brakes, which has the effect of stopping the car abruptly, there being no sudden emergency, is without remedy. I think the case ought to have been submitted to the jury under proper instructions.
Judgment should be reversed, and a new trial ordered.
Bird, J., concurred with Moore, J.